--------------------------------------------------------------------------------

Exhibit 10.06
 
EXECUTION COPY
 
STOCKHOLDER PLEDGE AND SECURITY AGREEMENT
 
(with respect to shares of capital stock of ONE Bio, Corp.)
 
This STOCKHOLDER PLEDGE AND SECURITY AGREEMENT (as amended, restated or
otherwise modified from time to time, this “Agreement”) is entered into as of
January 8, 2010, by and among ONE Bio, Corp., a Florida corporation (the
“Company”), ONE-V Group, LLC, a limited liability company having a business
address in the State of Florida, Michael Weingarten, an individual resident of
the State of Florida, and Jeanne Chan, an individual resident of the State of
Florida (each a “Pledgor” and collectively, the “Pledgors”), and  in favor of
each of the individuals and entities listed or to be listed on Schedule 1
attached to this Agreement (each a “Pledgee,” and collectively, the “Pledgees”).
 
RECITALS:
 
WHEREAS, pursuant to that certain Securities Purchase and Registration Rights
Agreement, dated as of the date hereof (as amended, restated or otherwise
modified from time to time, the “Purchase Agreement”), by and among the Company,
and the Pledgees, the Company has requested that the Pledgees make convertible
loans available to the Company and the Pledgees have agreed to make such
convertible loans available to the Company as set forth in the Purchase
Agreement;
 
WHEREAS, the Pledgors collectively own twenty percent (20%) of the issued and
outstanding capital stock of the Company, and as such shall derive substantial
benefits from the making of certain loans to the Companies pursuant to the
Purchase Agreement; and
 
WHEREAS, in order to induce the Pledgees to provide the financial accommodations
described in the Purchase Agreement, the Pledgors have agreed to pledge and
grant to the Pledgees on the terms and conditions set forth herein a security
interest in an aggregate of 6,000,000 shares (the “Collateral” or “Pledged
Stock”) of the Company’s Common Stock, par value $0.001 per share (the “Common
Stock”), owned by the respective Pledgor in the amounts set forth in Schedule 2
attached hereto and made a part hereof.
 
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.         Definitions.  Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Purchase Agreement.
 
2.         Pledge and Grant of Security Interest.  To secure the prompt payment
and performance in full when due, whether by lapse of time or otherwise, of the
Notes, the Pledgors hereby jointly pledge, assign, hypothecate and grant to the
Pledgees a first priority security interest (the “Security Interest”) in any and
all right, title and interest of the Pledgors in and to the Collateral, together
with the certificates (or other agreements or instruments), if any, representing
such equity interests, and all options and other rights, contractual or
otherwise, with respect thereto (collectively, the “Equity Interests”),
including, but not limited to, the following:
 
 
 

--------------------------------------------------------------------------------

 
 
            (a)         all shares or securities representing a dividend on any
of the Equity Interests, or representing a distribution or return of capital
upon or in respect of the Equity Interests, or resulting from a stock-split,
revision, reclassification or other exchange therefor, and any subscriptions,
warrants, rights or options issued to the holder of, or otherwise in respect of,
the Equity Interests; and
 
            (b)         without affecting the obligations of such Pledgor under
any provision prohibiting such action hereunder or under any other agreement, in
the event of any consolidation or merger involving the issuer of any Equity
Interests and in which such issuer is not the surviving entity, all shares of
each class of the stock or one hundred percent (100%) of the membership or
partnership interests, as applicable, of the successor entity formed by or
resulting from such consolidation or merger received by such Pledgor in exchange
for his, her or its Equity Interests.
 
Upon delivery to the Pledgees such additional shares, options or other rights in
respect of the Equity Interests as set forth in Sections 2(a) and 2(b) above
(the “Additional Equity Interests”), if any, the Additional Equity Interests
shall be deemed to be part of the Collateral and shall be subject to the terms
of this Agreement whether or not Schedule 2 is amended to refer to such
Additional Equity Interests.
 
3.         Security for Secured Obligations.  The security interest created
hereby in the Collateral of the Pledgors constitutes continuing collateral
security for the following obligations (collectively, the “Secured
Obligations”): (a) the Notes (as defined in the Purchase Agreement), and (b) all
other obligations and liabilities of each of the Company and its subsidiaries to
the Pledgees under the Purchase Agreement and the ancillary agreements referred
to in the Purchase Agreement (the Purchase Agreement and the other ancillary
agreements, as each may be amended, restated, modified and/or supplemented from
time to time, collectively, the “Documents”) and otherwise whether now existing
or hereafter arising, direct or indirect, liquidated or unliquidated, absolute
or contingent, due or not due and whether under, pursuant to or evidenced by a
note, agreement, guaranty, instrument or otherwise (in each case, irrespective
of the genuineness, validity, regularity or enforceability of such Secured
Obligations, or of any instrument evidencing any of the Secured Obligations or
of any collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of
such Secured Obligations in any case commenced by or against any Pledgor under
Title 11, United States Code, including, without limitation, obligations of any
Pledgor for post-petition interest, fees, costs and charges that would have
accrued or been added to the Secured Obligations but for the commencement of
such case).
 
 
2

--------------------------------------------------------------------------------

 
 
4.         Delivery of the Collateral.  Each Pledgor hereby agrees that:
 
            (a)            Delivery of Certificates.  Such Pledgor shall deliver
to Seyfarth Shaw LLP, as designated agent for the Pledgees (the “Security Escrow
Agent”) (i) simultaneously with or prior to execution and delivery of this
Agreement, all certificates representing the Equity Interests and (ii) promptly
upon the receipt thereof by or on behalf of such Pledgor, all other certificates
and instruments constituting the Collateral.  Prior to delivery to the Security
Escrow Agent, all such certificates and instruments constituting the Collateral
shall be held in trust by the Security Escrow Agent for the benefit of the
Pledgees pursuant hereto.  All such certificates shall be delivered in suitable
form for transfer by delivery and shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 1 attached hereto, which shall include a medallion signature
guaranty; provided, however, that if a medallion signature guaranty is not
initially provided, then the Pledgors shall provide executed instruments of
transfer or assignments for the Pledged Stock with a medallion signature
guaranty as soon as practicable, and until a medallion signature guaranty is
provided, in lieu thereof the Pledgors and the Company shall provide to the
Pledgees an irrevocable (until replacement by a medallion signature guaranty)
indemnification agreement (executed and undated) for the benefit of the
Company’s transfer agent indemnifying the Transfer Agent against any losses
related to the pledging of the Pledged Stock hereunder, which the Pledgees may
deliver at any time; and provided further that until such indemnification
agreement is replaced by a medallion signature guaranty, the Company agrees not
to replace its transfer agent until the Company and the Pledgees deliver a
comparable agreement for the benefit of the successor transfer agent reasonably
acceptable to the Pledgees.
 
            (b)            Additional Securities.  If such Pledgor shall receive
by virtue of its being or having been the owner of the Pledged Stock, any (i)
stock certificate, membership certificate or other certificate representing
stock or a membership or partnership interest, including without limitation, any
certificate representing a dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares of stock or membership or equity or partnership
interests, stock splits, spin-off or split-off, promissory notes or other
instrument; (ii) option or right, whether as an addition to, substitution for,
or an exchange for, any Collateral or otherwise; (iii) dividends payable in
securities; or (iv) distributions of securities in connection with a partial or
total liquidation, dissolution or reduction of capital, capital surplus or
paid-in surplus, then such Pledgor shall receive such certificate, instrument,
option, right, dividend or distribution in trust for the benefit of the
Pledgees, shall segregate it from such Pledgor’s other property and shall
deliver it forthwith to the Security Escrow Agent for the benefit of the
Pledgees in the exact form received together with any necessary endorsement
and/or appropriate stock power, membership interest power or partnership
interest power, as applicable, duly executed in blank, substantially in the form
provided in Exhibit 1, to be held by the Security Escrow Agent on behalf of the
Pledgees as Collateral and as further collateral security for the Secured
Obligations.
 
            (c)            Financing Statements.  Such Pledgor authorizes the
Pledgees to file such UCC (as defined in Section 5(b) below) or other applicable
financing statements as may be reasonably requested by the Pledgees in order to
perfect and protect the Security Interest created hereby in the Collateral.
 
5.         Representations and Warranties.  Each Pledgor hereby represents and
warrants to the Pledgees (which representations and warranties shall be deemed
to continue to be made until all of the Secured Obligations have been satisfied
in full) that:
 
            (a)            Authorization of the Equity Interests.  The Equity
Interests are duly authorized and validly issued, are fully paid and
nonassessable and are not subject to the preemptive rights of any Person.  All
other shares of stock or membership or partnership interests constituting
Collateral will be duly authorized and validly issued, fully paid and
nonassessable and not subject to the preemptive rights of any Person.
 
 
3

--------------------------------------------------------------------------------

 
 
            (b)            Title. The Pledgors have good and indefeasible title
to the Collateral and will at all times be the legal and beneficial owner of
such Collateral free and clear of any attachments, levies, taxes, liens,
security interests, hypothecations and encumbrances of every kind and nature
(“Liens”).  There exists no “adverse claim” within the meaning of Section 8-102
of the Uniform Commercial Code as in effect in the State of New York (the “UCC”)
with respect to the Equity Interests.
 
            (c)            Exercising of Rights. To the best of such Pledgor’s
knowledge, the exercise by the Pledgees of their rights and remedies hereunder
will not violate any law or governmental regulation or any material contractual
restriction binding on or affecting such Pledgor or any of its property.
 
            (d)            Pledgor’s Authority. No authorization, approval or
action by, and no notice or filing with any governmental authority or with the
issuer of any Equity Interests is required either (i) for the pledges made by
such Pledgor or for the granting of the security interests by such Pledgor
pursuant to this Agreement or (ii) to the best of such Pledgor’s knowledge, for
the exercise by the Pledgees of their rights and remedies hereunder (except as
may be required by laws affecting the offering and sale of securities).
 
            (e)            Security Interest/Priority.  This Agreement creates a
valid first priority security interest in favor of the Pledgees in the
Collateral.  The taking possession by the Security Escrow Agent on behalf of the
Pledgees of the certificates, if any, representing the Equity Interests and all
other certificates and instruments constituting Collateral and/or the execution
and delivery of a Control Acknowledgment (as defined in Section 6(e) below) with
regard to uncertificated Equity Interests consisting of membership or
partnership interests will perfect and establish the first priority of the
Pledgees’ security interest in the Equity Interests and, when properly perfected
by filing or registration, in all other Collateral represented by such Equity
Interests and instruments securing the Secured Obligations.  Except as set forth
in this Section 5(e), no action is necessary to perfect or otherwise protect
such security interest.
 
            (f)            Litigation.  There are no pending or, to the best of
such Pledgor’s knowledge, threatened actions or proceedings before any court,
judicial body, administrative agency or arbitrator which may materially
adversely affect the Collateral;
 
            (g)            Power and Authority.  Such Pledgor has the requisite
power and authority to enter into this Agreement and to pledge and assign the
Collateral to the Pledgees in accordance with the terms of this Agreement;
 
            (h)            Transfer Restrictions.  There are no restrictions on
transfer of the Equity Interests contained in the certificate of incorporation
or by-laws (or equivalent organizational documents) of the issuer or otherwise,
except for applicable securities laws, which have not otherwise been enforceably
and legally waived by the necessary parties;
 
 
4

--------------------------------------------------------------------------------

 
 
            (i)            Securities Laws.  None of the Equity Interests has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject;
 
            (j)            Grant of Security Interest.  The pledge and
assignment of the Collateral and the grant of a security interest under this
Agreement vest in the Pledgees all rights of such Pledgor in the Collateral as
contemplated by this Agreement; and
 
            (k)            Consent. Such Pledgor consents to each other
Pledgor’s pledge of its Equity Interests to Pledgees pursuant to the terms of
this Agreement.
 
6.         Covenants.  Each Pledgor hereby covenants that so long as any of the
Secured Obligations remain outstanding or any Document is in effect, such
Pledgor shall:
 
            (a)            Books and Records.  Request that the Company mark its
books and records (and shall cause each issuer of the Equity Interests to mark
its books and records) to reflect the security interest granted to the Pledgees
pursuant to this Agreement.
 
            (b)            Defense of Title.  Warrant and defend title to and
ownership of the Collateral at its own reasonable expense against the claims and
demands of all other parties claiming an interest therein, keep the Collateral
free from all Liens, and not sell, exchange, transfer, convey, assign, lease or
otherwise dispose of its rights in or to the Collateral or any interest therein
nor create, incur or permit to exist any Lien whatsoever with respect to any of
the Collateral or the proceeds thereof other than that created hereby.
 
            (c)            Defend Against Claims.  Such Pledgor will, at its
reasonable expense, defend the Pledgees’ right, title and security interest in
and to the Collateral against the claims of any other party.
 
            (d)            Further Assurances.  Promptly execute and deliver at
its expense all further instruments and documents and take all further action
that may be reasonably necessary and desirable or that the Pledgees may
reasonably request in order to (i) perfect and protect the security interest
created hereby in the Collateral (including, without limitation, any and all
action necessary to satisfy the Pledgees that the Pledgees have obtained a first
priority perfected Security Interest in any shares of stock and/or membership or
partnership interest); (ii) enable the Pledgees to exercise and enforce its
rights and remedies hereunder in respect of the Collateral; and (iii) otherwise
effect the purposes of this Agreement, including, without limitation and if
requested by the Pledgees, (A) delivering to the Pledgees irrevocable proxies in
respect of the Collateral, which irrevocable proxies will be strictly and only
for the purpose of allowing the Pledgees to perfect and protect the Security
Interest granted or purported to be granted hereby or to enable the Pledgees to
exercise and enforce their rights and remedies hereunder with respect to the
Collateral and (B) executing and delivering, and causing the issuer of such
Equity Interests to execute and deliver, to Pledgees a control acknowledgment
(“Control Acknowledgement”) substantially in the form of Exhibit 2 hereto.  Such
Pledgor shall cause each such issuer to acknowledge in writing its receipt and
acceptance thereof.  Such Control Acknowledgement shall instruct such issuer to
follow instructions from the Pledgees without any Pledgor’s consultation or
consent.
 
 
5

--------------------------------------------------------------------------------

 
 
            (e)            Amendments.  Not make or consent to any amendment or
other modification or waiver with respect to any of the Collateral or enter into
any agreement or allow to exist any restriction with respect to any of the
Collateral other than pursuant hereto, including, without limitation, any
amendment that would (i) impair the Collateral or adversely affect in any
respect the rights, privileges, benefits and security interests provided to or
intended to be provided to the Pledgees or (ii) that in any way adversely
affects the perfection of the Security Interest of the Pledgees in the
Collateral, including, without limitation, any amendment electing to no longer
treat any membership or partnership interest as a security under Section 8-103
of the UCC, or any election to turn any previously certificated membership or
partnership interest into an uncertificated membership or partnership interest.
 
            (f)            Compliance with Securities Laws.  File all reports
and other information now or hereafter required to be filed by such Pledgor with
the United States Securities and Exchange Commission and any other state,
federal or foreign agency in connection with the ownership of the Collateral.
 
            (g)            Subordination of Rights of Payment. Distribute to
Pledgees any (i) cash dividends or distributions received in respect of the
Collateral and (ii) cash payments or distributions received from the Company or
any of its subsidiaries as an officer, director, principal, insider or
otherwise, to the extent (and only to the extent) that the payment by the
Company of such dividends, distributions or cash payments constitutes a breach
by the Company of its covenants to the Pledgees under the Purchase Agreement or
the Notes, and all such amounts shall be utilized by the Pledgees to repay the
Notes and other obligations of the Pledgors to the Pledgees.
 
7.         Action by the Pledgees. Upon the occurrence and during the
continuance of an Event of Default (after giving effect to all applicable notice
and cure rights), the Pledgees may, at their sole option and in their sole
discretion, (a) demand and take immediate possession of the Equity Interests
from the Security Escrow Agent and (b) take all such action as they deem
appropriate.
 
8.         Events of Default.  Each of the following shall constitute an event
of default (“Event of Default”) hereunder:
 
            (a)            an “Event of Default” under any Document or any
agreement or note related to any Document shall have occurred and be continuing
beyond any applicable cure period;
 
            (b)            any Pledgor shall default in the performance of any
of its obligations under any agreement between such Pledgor and the Pledgees,
including, without limitation, this Agreement, and such default shall not be
cured during any applicable cure period;
 
 
6

--------------------------------------------------------------------------------

 
 
            (c)            any representation or warranty of any Pledgor made
herein, in any Document or in any agreement, statement or certificate given in
writing pursuant hereto or thereto or in connection herewith or therewith shall
be false or misleading in any material respect;
 
            (d)            any portion of the Collateral is subjected to a levy
of execution, attachment or other judicial process or any portion of the
Collateral is the subject of a claim (other than by the Pledgees) of a Lien or
other right or interest in or to the Collateral and such levy or claim shall not
be cured, disputed or stayed within a period of forty-five (45) days after the
occurrence thereof; or
 
            (e)            any Pledgor shall (i) apply for, consent to, or
suffer to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or other fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated, by a court
of competent jurisdiction, a bankrupt or insolvent, (v) file a petition seeking
to take advantage of any other law providing for the relief of debtors, (vi)
acquiesce to, or fail to have dismissed, within forty-five (45) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing.
 
9.         Remedies.
 
            (a)            General Remedies.  Upon the occurrence of an Event of
Default and during the continuation thereof, the Pledgees shall have, in respect
of the Collateral, in addition to the rights and remedies provided herein, in
the Documents or by law, the rights and remedies of a secured party under the
UCC or any other applicable law.  In addition, the Pledgees may exercise all
corporate rights with respect to the Collateral including, without limitation,
all rights of conversion, exchange, subscription or any other rights, privileges
or options pertaining to any shares of the Collateral as if it were the absolute
owner thereof, including, but without limitation, the right to exchange, at its
discretion, any or all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the issuer thereof, or
upon the exercise by the issuer of any right, privilege or option pertaining to
any of the Collateral, and, in connection therewith, to deposit and deliver any
and all of the Collateral with any committee, depository, transfer agent,
registrar or other designated agent upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it.
 
 
7

--------------------------------------------------------------------------------

 
 
            (b)            Transfer and Sale of Collateral.  Upon the occurrence
of an Event of Default and during the continuation thereof, without limiting the
generality of this Section and without notice, the Pledgees may, in their sole
discretion, without the consent or action of the Security Escrow Agent, sell or
otherwise dispose of or realize upon the Collateral, or any part thereof, in one
or more parcels, at public or private sale, at any exchange or broker’s board or
elsewhere, at such price or prices and on such other terms as the Pledgees may
deem commercially reasonable, for cash, credit or for future delivery or
otherwise in accordance with applicable law.  To the extent permitted by law,
the Pledgees may in such event bid for the purchase of such securities.  Each
Pledgor agrees that, to the extent notice of sale shall be required by law and
has not been waived by such Pledgor, any requirement of reasonable notice shall
be met if notice, specifying the place of any public sale or the time after
which any private sale is to be made, is personally served on or mailed, postage
prepaid, to such Pledgor, in accordance with the notice provisions of the
Purchase Agreement at least ten (10) days before the time of such sale.  The
Pledgees shall not be obligated to make any sale of the Collateral regardless of
notice of sale having been given.  The Pledgees may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  At any such sale, unless prohibited by
applicable law, the Pledgees may bid for and purchase the whole or any part of
the Collateral so sold free from any such right or equity of redemption.  All
moneys received by the Pledgees hereunder, whether upon sale of the Collateral
or any part thereof or otherwise, shall be held by the Pledgees and applied by
it as provided in Section 14 hereof.  No failure or delay on the part of the
Pledgees in exercising any rights hereunder shall operate as a waiver of any
such rights nor shall any single or partial exercise of any such rights preclude
any other or future exercise thereof or the exercise of any other rights
hereunder.  The Pledgees shall have no duty as to the collection or protection
of the Collateral or any income thereon nor any duty as to preservation of any
rights pertaining thereto, except to apply the funds in accordance with the
requirements of Section 14 hereof.  The Pledgees may exercise their rights with
respect to property held hereunder without resort to other security for or
sources of reimbursement for the Secured Obligations.  In addition to the
foregoing, Pledgees shall have all of the rights, remedies and privileges of a
secured party under the UCC regardless of the jurisdiction in which enforcement
hereof is sought.
 
            (c)            Private Sale.  Each Pledgor recognizes that the
Pledgees may be unable to effect (or to do so only after delay which would
adversely affect the value that might be realized from the Collateral) or may
deem it impracticable to effect a public sale of all or any part of the Equity
Interests or any of the securities constituting the Collateral and that the
Pledgees may, therefore, determine to make one or more private sales of any such
securities to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Pledgor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and that the Pledgees shall have no obligation to delay sale of any such
securities for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under the Securities Act
of 1933, as amended.  Each Pledgor further acknowledges and agrees that any
offer to sell such securities which has been made privately in the manner
described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act of 1933, as amended, and the Pledgees may, in such event, bid for
the purchase of such securities.
 
 
8

--------------------------------------------------------------------------------

 
 
            (d)            Retention of Collateral.  In addition to the rights
and remedies hereunder, upon the occurrence and during the continuance of an
Event of Default, the Pledgees may, after providing the notices required by
Section 9-620 of the UCC or otherwise complying with the requirements of
applicable law of the relevant jurisdiction, retain all or any portion of the
Collateral in satisfaction of the Secured Obligations.  Unless and until the
Pledgees shall have provided such notices, however, the Pledgees shall not be
deemed to have retained the Collateral in satisfaction of any Secured
Obligations for any reason.
 
10.        Waiver of Marshaling.  Each Pledgor hereby waives any right to compel
any marshaling of any of the Collateral.
 
11.        No Waiver.  Any and all of the Pledgees’ rights with respect to the
Liens granted under this Agreement shall continue unimpaired, and each Pledgor
shall be and remain obligated in accordance with the terms hereof,
notwithstanding (a) the bankruptcy, insolvency or reorganization of any Pledgor,
(b) the release or substitution of any item of the Collateral at any time, or of
any rights or interests therein, or (c) any delay, extension of time, renewal,
compromise or other indulgence granted by the Pledgees in reference to any of
the Secured Obligations.  Each Pledgor hereby waives all notice of any such
delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consents to be bound hereby as fully and effectively as
if such Pledgor had expressly agreed thereto in advance.  No delay or extension
of time by the Pledgees in exercising any power of sale, option or other right
or remedy hereunder, and no failure by the Pledgees to give notice or make
demand, shall constitute a waiver thereof, or limit, impair or prejudice the
Pledgees’ right to take any action against any Pledgor or to exercise any other
power of sale, option or any other right or remedy.
 
12.        Expenses.  The Collateral shall secure, and the Pledgors shall
jointly and severally pay to the Pledgees on demand, from time to time, all
reasonable costs and expenses (including but not limited to, reasonable
attorneys’ fees and costs, taxes, and all transfer, recording, filing and other
charges) of, or incidental to, the custody, care, transfer, administration of
the Collateral or any other collateral, or in any way relating to the
enforcement, protection or preservation of the rights or remedies of the
Pledgees under this Agreement or with respect to any of the Secured Obligations.
 
13.        Rights of the Pledgees.
 
            (a)            Power of Attorney.  Each Pledgor hereby designates
and appoints the Pledgees and each of their designees or agents as
attorney-in-fact of such Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions which power of
attorney shall become effective upon the occurrence and during the continuance
of an Event of Default:
 
 
9

--------------------------------------------------------------------------------

 
 
            (i)            to demand, collect, settle, compromise, adjust and
give discharges and releases concerning the Collateral, all as the Pledgees may
reasonably determine;
 
            (ii)           to commence and prosecute any actions at any court
for the purposes of collecting any of the Collateral and enforcing any other
right in respect thereof;
 
            (iii)          to defend, settle or compromise any action brought
and, in connection therewith, give such discharge or release as the Pledgees may
deem reasonably appropriate;
 
            (iv)          to pay or discharge taxes, liens, security interests,
or other encumbrances levied or placed on or threatened against the Collateral;
 
            (v)           to direct any parties liable for any payment under any
of the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Pledgees or as the Pledgees shall direct;
 
            (vi)          to receive payment of and receipt for any and all
monies, claims, and other amounts due and to become due at any time in respect
of or arising out of any Collateral;
 
            (vii)         to sign and endorse any drafts, assignments, proxies,
stock powers, membership interest powers, partnership interest powers,
verifications, notices and other documents relating to the Collateral;
 
            (viii)        to settle, compromise or adjust any suit, action or
proceeding described above and, in connection therewith, to give such discharges
or releases as the Pledgee may deem reasonably appropriate;
 
            (ix)          to execute and deliver all assignments, conveyances,
statements, financing statements, renewal financing statements, pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Pledgees may determine necessary in order to perfect and maintain the
security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated therein;
 
            (x)            to exchange any of the Collateral or other property
upon any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Collateral with any committee, depository, transfer agent, registrar or
other designated agency upon such terms as the Pledgees may determine;
 
            (xi)           to vote for a shareholder, partner or member
resolution, or to sign an instrument in writing, sanctioning the transfer of any
or all of the Equity Interests into the name of the Pledgees or into the name of
any transferee to whom the Equity Interests or any part thereof may be sold
pursuant to Section 9 hereof; and
 
 
10

--------------------------------------------------------------------------------

 
 
                (xii)           to do and perform all such other acts and things
as the Pledgees may reasonably deem to be necessary, proper or convenient in
connection with the Collateral.
 
This power of attorney is a power coupled with an interest and upon the
occurrence of and during the continuance of an Event of Default shall be
irrevocable for so long as any of the Secured Obligations remain outstanding and
any Document is in effect.  The Pledgees shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Pledgees in this Agreement, and shall not
be liable for any failure to do so or any delay in doing so.  The Pledgees shall
not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct.  This power of attorney is conferred on the Pledgees solely
to protect, preserve and realize upon its security interest in Collateral.
 
            (b)           Performance by the Pledgees of the Pledgors’
Obligations.  If any Pledgor fails to perform any agreement or obligation
contained herein, the Pledgees themselves may perform, or cause performance of,
such agreement or obligation, and the expenses of the Pledgees incurred in
connection therewith shall be payable by the Pledgors pursuant to Section 7
hereof.
 
            (c)           Assignment by the Pledgees.  The Pledgees may from
time to time assign the Secured Obligations and any portion thereof and/or, upon
and following an Event of Default, the Collateral and any portion thereof, and
the assignee shall be entitled to all of the rights and remedies of the Pledgees
under this Agreement in relation thereto.
 
            (d)           The Pledgees’ Duty of Care.  Other than the exercise
of reasonable care to assure the safe custody of the Collateral while being held
by the Security Escrow Agent or the Pledgees hereunder, the Pledgees and the
Security Escrow Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Pledgors shall be
responsible for preservation of all rights in the Collateral, and the Pledgees
shall be relieved of all responsibility for the Collateral upon surrendering it
or tendering the surrender of it to the Pledgors.  The Pledgees and the Security
Escrow Agent shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Pledgees accord their
own property, which shall be no less than the treatment employed by a reasonable
and prudent Person in the industry, it being understood that the Pledgees shall
not have responsibility for (i) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relating to
any Collateral, whether or not the Pledgees have or are deemed to have knowledge
of such matters; or (ii) taking any necessary steps to preserve rights against
any parties with respect to any Collateral.
 
 
11

--------------------------------------------------------------------------------

 
 
            (e)          Voting Rights in Respect of the Collateral.
 
               (i)           So long as no Event of Default shall have occurred
and be continuing, to the extent permitted by law, the Pledgors may exercise any
and all voting and other consensual rights pertaining to the Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement
or any Document; and
 
               (ii)         Upon the occurrence and during the continuance of an
Event of Default, all rights of the Pledgors to exercise the voting and other
consensual rights which they would otherwise be entitled to exercise pursuant to
clause (i) of this subsection (e) shall cease and all such rights shall
thereupon become vested in the Pledgees which shall then have the sole right to
exercise such voting and other consensual rights.
 
            (f)           Release of Collateral.  The Pledgees may release any
of the Collateral from this Agreement or may substitute any of the Collateral
for other Collateral without altering, varying or diminishing in any way the
force, effect, lien, pledge or security interest of this Agreement as to any
Collateral not expressly released or substituted, and this Agreement shall
continue as a first priority lien on all Collateral not expressly released or
substituted.
 
14.       Application of Proceeds.  Upon the occurrence of and during the
continuance of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of any Collateral, when received by the Pledgees in
cash or its equivalent, will be applied as follows:  first, to all reasonable
costs and expenses of the Pledgees (including, without limitation, reasonable
attorneys’ fees and expenses and costs of the Security Escrow Agent) incurred in
connection with the implementation and/or enforcement of this Agreement and/or
any of the other Documents; second, to the principal amount of the Secured
Obligations; third, to such of the Secured Obligations consisting of accrued but
unpaid interest and fees; fourth, to all other amounts payable with respect to
the Secured Obligations; and fifth, to the payment of the surplus, if any, to
whoever may be lawfully entitled to receive such surplus.
 
15.       Costs of Counsel.  If at any time hereafter, whether upon the
occurrence of an Event of Default or not, the Pledgees employ counsel to take
action to protect the Collateral or exercise any rights or remedies under this
Agreement or with respect to the Collateral, then the Company agrees to promptly
pay upon demand any and all such reasonable documented costs and expenses
incurred by the Pledgees, all of which costs and expenses shall constitute
Secured Obligations hereunder.
 
16.       Continuing Agreement.
 
           (a)            This Agreement shall be a continuing agreement in
every respect and shall remain in full force and effect so long as any Secured
Obligation shall remain unpaid and outstanding.
 
 
12

--------------------------------------------------------------------------------

 
 
           (b)            This Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Pledgees as a preference, fraudulent conveyance or
otherwise under any bankruptcy, insolvency or similar law, all as though such
payment had not been made; provided that in the event payment of all or any part
of the Secured Obligations is rescinded or must be restored or returned, all
reasonable costs and expenses (including, without limitation, any reasonable
legal fees and disbursements) incurred by the Pledgees in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.
 
17.       Security Escrow Agent’s Appointment and Duties; Escrow Fees. (a) The
Pledgees hereby appoint the Security Escrow Agent as escrow agent hereunder, and
the Security Escrow Agent hereby accepts such appointment.  The Security Escrow
Agent’s duties hereunder are limited solely to (i) holding the Equity Interests
and other Collateral, as applicable, and the delivery of the same as provided
herein, and (ii) such other duties as are specifically set forth herein.  No
duties or obligations not expressly set forth herein shall be implied to the
Security Escrow Agent.  The Security Escrow Agent shall not be bound in any way
by any agreement or contract between or among the Pledgees an the Pledgors,
other than this Agreement, whether or not the Security Escrow Agent has
knowledge of any such agreement or contract.  In performing its duties under
this Agreement, or upon the claimed failure to perform its duties, the Security
Escrow Agent shall have no liability except for the Security Escrow Agent’s
willful misconduct or gross negligence.   In no event shall the Security Escrow
Agent be liable for incidental, indirect, special, consequential or punitive
damages.  The Security Escrow Agent shall be entitled to seek the advice of
legal counsel with respect to any matter arising under this Agreement and the
Security Escrow Agent shall have no liability and shall be fully protected with
respect to any action taken or omitted pursuant to the advice of such legal
counsel.  The Security Escrow Agent shall be reimbursed upon request for its
reasonable expenses, including reasonable attorneys’ fees and expenses, incurred
by it in the performance of its duties under this Agreement, which fees and
expenses shall be paid to the Security Escrow Agent by the Company.
 
               (b)      The Pledgors and Pledgees agree, jointly and severally,
to defend, indemnify and hold the Security Escrow Agent and each of its
officers, directors, agents and employees harmless from and against all costs,
claims, losses and expenses (including reasonable attorneys’ fees and expenses)
incurred directly or indirectly by the Security Escrow Agent or any of such
persons directly or indirectly in connection with this Agreement or the
performance of the Security Escrow Agent’s duties hereunder or any failure or
omission to perform such duties, except with respect to actions or omissions
taken or suffered by the Security Escrow Agent resulting from the willful
misconduct or gross negligence of the Security Escrow Agent.  Upon the written
request of the Security Escrow Agent, the Pledgors and Pledgees agree, jointly
and severally, to assume the investigation and defense of any claim brought
against the Security  Escrow Agent in connection with the performance of its
duties hereunder, except with respect to actions or omissions taken or suffered
by the Security Escrow Agent resulting from the willful misconduct or gross
negligence of the Security Escrow Agent.
 
18.       Amendments; Waivers; Modifications.  This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except in accordance with the terms of the Purchase Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
19.       Successors in Interest.  This Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Pledgor, its
successors and assigns and shall inure, together with the rights and remedies of
the Pledgees hereunder, to the Pledgees and their successors and permitted
assigns; provided, however, that no Pledgor may assign its rights or delegate
its duties hereunder without the prior written consent of the Pledgees.  To the
fullest extent permitted by law, each Pledgor hereby releases the Pledgees, the
Security Escrow Agent and their successors and permitted assigns, from any
liability for any act or omission relating to this Agreement or the Collateral,
except to the extent such liability arose from the gross negligence or willful
misconduct of the Pledgees or the Security Escrow Agent, as the case may be.
 
20.       Notices.  All notices required or permitted to be given under this
Agreement shall be in conformance with the Purchase Agreement.
 
21.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
 
22.       Headings.  The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
 
23.       Governing Law; Consent to Jurisdiction and Service of Process; Waiver
of Jury Trial; Joinder.
 
           (a)          THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
 
           (b)          THE PLEDGORS HEREBY CONSENT AND AGREE THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY
PLEDGOR, ON THE ONE HAND, AND THE PLEDGEES, ON THE OTHER HAND, PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS, PROVIDED, THAT EACH
PLEDGOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY
A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE PLEDGEES FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE INDEBTEDNESS, TO REALIZE ON THE COLLATERAL OR
ANY OTHER SECURITY FOR THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE PLEDGEES.  EACH PLEDGOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH PLEDGOR HEREBY WAIVES ANY OBJECTION WHICH HE, SHE OR IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.  EACH PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH PLEDGOR AT THE ADDRESS SET FORTH IN THE
PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
 
14

--------------------------------------------------------------------------------

 
 
         (c)         THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED
BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST
COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PLEDGEES AND/OR ANY PLEDGOR ARISING OUT OF, CONNECTED
WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEN IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER DOCUMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.
 
           (d)          It is understood and agreed that any person or entity
that desires to become a Pledgor hereunder, or is required to execute a
counterpart of this Agreement after the date hereof pursuant to the requirements
of any Document, shall become a Pledgor hereunder by (i) executing a joinder
agreement in form and substance satisfactory to the Pledgees, (ii) delivering
supplements to such exhibits and annexes to such Documents as the Pledgees shall
reasonably request and/or set forth in such joinder agreement and (iii) taking
all actions as specified in this Agreement as would have been taken by such
Pledgor had it been an original party to this Agreement, in each case with all
documents required above to be delivered to the Pledgees and with all documents
and actions required above to be taken to the reasonable satisfaction of the
Pledgees.
 
24.       Severability.  If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
25.       Entirety.  This Agreement and the other Documents represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Documents or the transactions contemplated herein
and therein.
 
 
15

--------------------------------------------------------------------------------

 
 
26.       Survival.  All representations and warranties of each Pledgor
hereunder shall survive the execution and delivery of this Agreement and the
other Documents.
 
27.       Other Security.  To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Collateral (including,
without limitation, real and other personal property owned by any Pledgor), or
by a guarantee, endorsement or property of any other Person, then the Pledgees
shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Pledgees have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Pledgees shall
at any time pursue, relinquish, subordinate, modify or take with respect
thereto, without in any way modifying or affecting any of them or any of the
Pledgees’ rights or the Secured Obligations under this Agreement or under any
other of the Documents.
 
 
[Remainder of page intentionally left blank.]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 

 
PLEDGORS:
     
ONE-V GROUP, LLC
     
By:
       
     Name:
     
     Title:
               
Michael Weingarten
               
Jeanne Chan
               
PLEDGEE:
             
Udi Toledano
         
SECURITY ESCROW AGENT:
           
SEYFARTH SHAW LLP
               
By:
       
     Name:
     
     Title:
               
ONE BIO, CORP. (solely with respect to Section 15)
           
By:
       
     Name:
     
     Title:
   

 
 
17

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
SCHEDULE 1
 
Pledgees:
 
1. Udi Toledano
 
 
18

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
Pledged Equity Interests Owned by Pledgors
 
 
1.   ONE-V GROUP, LLC – 3,200,000 shares of Common Stock.
 
2.   Michael Weingarten – 2,000,000 shares of Common Stock.
 
3.   Jeanne Chan – 800,000 shares of Common Stock.
 
 
19

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
EXHIBIT 1
 
Form of Irrevocable Stock Power
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following shares of stock of _____________________, a ____________________:
 
No. of Shares of Stock
Certificate No.

 
and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such shares of stock and to take
all necessary and appropriate action to effect any such transfer.  The agent and
attorney-in-fact may substitute and appoint one or more persons to act for
him.  The effectiveness of a transfer pursuant to this irrevocable stock power
shall be subject to any and all transfer restrictions referenced on the face of
the certificates, if any, evidencing such interest or in the certificate of
incorporation or bylaws of the subject corporation, to the extent they may from
time to time exist.
 

 
[INSERT NAME OF PLEDGOR]
       
By:
     
Name:
Title:

 
 
20

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
EXHIBIT 2
 
FORM OF CONTROL ACKNOWLEDGMENT
 
Reference is hereby made to that certain Pledge and Security Agreement, dated as
of January 8, 2010 (as amended, restated, modified and/or supplemented from time
to time, the “Pledge Agreement”),  by and among ONE Bio, Corp., a Florida
corporation (the “Issuer”), ONE-V Group, LLC, a limited liability company having
a business address in the State of Florida, Michael Weingarten, an individual
resident of the State of _______, and Jeanne Chan, an individual resident of the
State of Florida (each a “Pledgor” and collectively, the “Pledgors”), and  in
favor of each of the individuals and entities listed or to be listed on Schedule
1 attached to the Pledge Agreement (each a “Pledgee,” and collectively, the
“Pledgees”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Pledge Agreement.
 
Issuer is hereby instructed by [___________] (the “Pledgor”) that all of the
Pledgor’s right, title and interest in and to the shares of capital stock of the
Issuer now and hereafter owned by the Pledgor are subject to a pledge and
security interest in favor of the Pledgees.  In the event of an occurrence and
during a continuing Event of Default under the Pledge Agreement, the Pledgor
hereby instructs the Issuer to act upon any instruction delivered to it by
Pledgees with respect to the Collateral without seeking further instruction from
the Pledgor, and, by its execution hereof,  the Issuer hereby agrees to do so.
 
The Issuer, by its written acknowledgment and acceptance hereof, hereby
acknowledges receipt of a copy of the Pledge Agreement and agrees promptly to
note on its books the security interests granted under the Pledge
Agreement.  The Issuer also waives any rights or requirements at any time
hereafter to receive a copy of the Pledge Agreement in connection with the
registration of any Collateral in the name of the Pledgees or its designee or
the exercise of voting rights by the Pledgees or their designee.
 
[Remainder of this page intentionally left blank]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment to be
duly signed and delivered by its officer duly authorized as of this _____ day of
________, 20__.
 

 
[PLEDGOR]
         
 
By:
        Name:        Title:           

Acknowledged and accepted this
 
______ day of ________, 20__.
 
[ISSUER]
 
By:
      Name:      Title:   

 
 
22